Title: To George Washington from Robert R. Livingston, 2 May 1789
From: Livingston, Robert R.
To: Washington, George

 

Dr Sir
New York 2d May 1789

It is not without regret that I reflect on the interruption that was given to the conversation I had the honor to hold with your Excellency on the subject of the etiquette which would be observed by the President of the United States, since I still find that this subject occupies much of the public attention, & I could have wished to have corrected my own opinions by a more perfect knowledge of your Excellencys sentiments. It seemed however from what I then collected to have been your wish to possess the Ideas of your friends upon the subject, who without hoping to add much to your reflections, might still be happy enough to furnish a hint which your Excellencys bettre judgment would improve. As my heart tells me that if the highest esteem & the most perfect & undeviating attatchment afford a title to that honourable distinction I may, however unworthy, rank myself among the number of your Excellencys friends & consider myself as called upon to examine a subject which in its influence upon your happyness & the interest of the community appears to me of considerable magnitude. And as it is not probable that during my short stay in town I shall have an opportunity of doing this in conversation I venture to put my thoughts on paper & the rather as by this means they will obtrude no further on your Excellencys time than you may find convenient.
The subject deserves to be examined in two points of view. As it may effect your Excellencys personal happiness & as it may interest the community—As the last of these has alway been preferred to the first by your Excellency I shall in compliance with your example consider it first.
The principal object of the friends to good government is to correct its instability, & encrease its energy by giving weight to the executive: This weight must be derived from actual power & the opinion that the people conceive of the wisdom & preemine⟨nce⟩ of their Majistrates. The powers of our government being defined by the constitution it is unnecessary to speak of them further than to observe that those annexed to the Presidency are in themself of sufficient importance to inspire a great degree of dignity. The weight which the executive may derive

from personal respect is the subject now under consideration. This in some sort depends on the chief majistrate & not less on those in the higher departments whose stations place them nearest to him. As an intimate & familiar communication with the people has been observed to diminish the respect due to high rank some have concluded that the utmost distance shd be maintained by the President & that he should avoid all social & free intercourse with the people. And I confess that the reasons urged on this head had considerable weight with me but on fuller reflection I find that this Idea if pressed too far may be productive of great inconveniences.
And that it is not essentially necessary I infer from the unlimited respect which every rank of Citizens feels for your Excellency tho in your public life you indulged them in an easy access & perhaps much of their essteem arises from their having by this means obtained a personal knowledge of virtues which they could otherwise only have known from report. I feel however the difference of your present situation & acknowledge that it exacts more reserve & distance than was required in an army which inculcates submission as the principle of government, & where the commands that are hourly Issued call that principle constandly into action. If however it should be an established rule that the president is never to unbend never to mingle in the social circle never to converse with any but a small knot of friends on public matters of importance will it not follow that he must acquire a knowledge of the public sentiment from them? That his acquaintance with characters must be derived from the same sourse? Should this knot have no private views, should they not combine to promote each other, to conceal or varnish truths he might probably receive proper information thro’ this channel. But how is he to enter into all their views, or to decern the principles on which they act? These observations apply with little force to your Excellency who has happily acquired from the great theatre on which you have acted a personal knowledge of most of those characters whose rank or station will place them near you, And from nature that accute decernment which will prevent your being deceived in your confidential friends. I take up the question on general grounds as it may affect a president who does not possess those advantages. It has been said that the conduct of limmited monarchs

(whose powers do not greatly exceed those of the president of the united States so far as they influence the operations of government) may afford some light on this subject. But this should not be assumed without some reference to the circumstances in which they differ. Hereditary Monarchs must in the common course of things be freequently men of little abilities & often have great defects it is therefore necessary to surround them with guards & to dazel beholders with a false glare. Elective Magistrates are known before they are elected, their virtues are the cause of their elevation, the exposing these to [the] public can not tend to diminish the respect which they originally created. Besides that the splendor & pleasures of a court attract all those who by their wealth, their rank, or their abilities are entitled to share the smiles & favours of the sovereign. He sees them on many occasions & the great number of men of rank & character that are employed in domestic departments with who he converses freely enables him to judge of characters, to know the public sentiment & to chuse his council upon whom he devolves all his business as long as they can make themselves agreeable to himself & the people—There is another view in which this subject appears more interesting to me than it will to your excellency who have been accustomed to sacrafice personal considerations to the interests of the community—Already by accepting the important office you hold you have relinquish’d your plans of retired & domestic happyness—We feel the value of the sacrafice in one whose station can add no glory [to that] which he has acquired—you have agn preferrd Your duty to your country to every other consideration[.] Is it right for us to exact also a relinquishment of all the social pleasures of the enjoyment that flow from a free & unreserved confidence in the persons you esteem?
If I might venture to hint at what I sh’d suppose the middle line which would obviate the difficulties I have mentioned—I shd agree in the sentiment that the president sh’d (except on some great festival) give no formal dinners that he should accept no formal invitation that he sh’d return no vissits—but I wd not preclude him from asking occasionally so many of his friends as would form a social circle who might be invited verbally on the very day they were to have the honor to dine with

him—I would wish him also to invite himself to the table of a freind to name the company he chose to have asked—this would make him master of his own time enable him to see with his own eyes & at the same time banish the luxury of extravagant entertainment which afford little opportunity of decerning character But the respect due to the 1st magistrate will never be maintained unless those in high & con[fi]dential department circulate it by their example & by the most respectful attentions—As these will undoubtly be men distinguished by their abilities rank & station who will of themself command respect that which they pay will be refused by no member of the community.
Another source of information & perhaps of amusement may be found in the composition of the presidents family—His judgment will undoubtedly induce him as your Excellency has done to select men of business & distinguished abilities with whom he will entrust important & weighty concerns—He may also retain in his service young men of gentle manners—who will mix in every polite circle & if at certain hours these are encouraged to speak with freedom of what they have seen & heard to the triffles they detail & which will serve to amuse, the judgment of the president will select many things which it will be not unimportant for him to know—I make no appology for having thus obtruded upon your Excellencys time I rely for my excuse on the polite attention which you have heretofore afforded me when a desire of furnishing a hint which your judgment wd improve has some times led me to impose on yr patience
